814 F.Supp. 333 (1992)
Joyce CHORBAJIAN, Plaintiff,
v.
GOLDHIRSCH GROUP, INC., Defendant.
No. 91 Civ. 4287 (VLB).
United States District Court, S.D. New York.
April 7, 1992.
Jeffrey M. Bernbach, New York City, for plaintiff.
Joseph Baumgarten, Proskauer Rose Goetz & Mendelsohn, New York City, for defendant.

MEMORANDUM ORDER
VINCENT L. BRODERICK, District Judge.
In this age discrimination case, plaintiff, over 40, was hired and quickly fired and replaced by younger employees; her dismissal was based on a single incident of submission *334 of an expense item for dining with a person involved in the same industry and known to plaintiff's employer to be someone she planned to see, and who was characterized on plaintiff's expense report by the name of her former employer.
Plaintiff's supervisor never asked plaintiff for any information about the business basis for the meeting or the reasons for the way the form was filled out before recommending dismissal.
I find sufficient evidence of discrimination and of possible pretextual dismissal to create genuine issues of material fact and therefore deny defendant's motion for summary judgment.
SO ORDERED.